MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jun 19 2019, 10:16 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Bryan H. Babb
Marion County Public Defender Agency                     Sarah T. Parks
Indianapolis, Indiana                                    Bose McKinney & Evans, LLP
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               June 19, 2019
Commitment of J.G.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    18A-MH-2763
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Steven R.
Health & Hospital Corp. of                               Eichholtz, Judge
Marion County d/b/a Eskenazi                             The Honorable Melanie Kendrick,
Health/Midtown CMHC,                                     Magistrate

Appellee-Petitioner                                      Trial Court Cause No.
                                                         49D08-1810-MH-41440



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019                  Page 1 of 7
                                          Statement of the Case
[1]   J.G. (“J.G.”) appeals the trial court’s order temporarily involuntarily

      committing him to Eskenazi Health Midtown Community Mental Health

      (“Eskenazi”) for a period not to exceed ninety days. He argues that there is

      insufficient evidence to support the commitment. Finding sufficient evidence,

      we affirm the temporary involuntary commitment.


[2]   We affirm.1


                                                          Issue
               Whether there is sufficient evidence to support the commitment.


                                                         Facts
      The probative evidence and reasonable inferences supporting the commitment

      reveal that in September 2018, J.G., who is a college graduate and who owns

      his own painting company, was at his mother’s (“Mother”) house when he

      suddenly fell backwards in a “fainting spell.” (Tr. at 24). “His eyes were open

      but they were fluttering very fast. His hands were pale. And he couldn’t really

      respond.” (Tr. at 26). Mother took J.G. to Community South Hospital, where

      J.G. was diagnosed with depression and anxiety. After speaking with a doctor



      1
         We note that it is possible that J.G. has been discharged from the mental health facility, in which case this
      matter would be moot. Although we generally dismiss cases that are deemed to be moot, such cases may be
      decided on their merits where they involve questions of great public interest that are likely to recur. See Golub
      v. Giles, 814 N.E.2d 1034 (Ind. Ct. App. 2004), trans. denied. The question of how persons subject to
      involuntary commitment are treated by our trial courts is one of great importance to society. Id. We will
      therefore address the issue in this case.

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019                        Page 2 of 7
      from Community North Behavioral Health Center (“Community”), J.G. went

      to that facility and stayed there for ten days. While at Community, J.G. “was

      very paranoid” and refused treatment. (Tr. at 27). When J.G. was released

      from Community, he was instructed to take an anti-psychotic medication for

      thought disorders, but he failed to do so.


[3]   Shortly thereafter, after an incident involving J.G., his mother, and a knife, J.G.

      was admitted to Eskenazi’s mental health recovery unit. On October 11,

      Eskenazi filed an Application for Emergency Detention wherein it alleged that

      J.G. was “suffering from a psychiatric disorder.” (App. Vol. 2 at 11). The

      petition further alleged that J.G. was “paranoid, picked up a knife, off meds, his

      family is afraid of him, he has thoughts of hurting himself.” (App. Vol. 2 at 11).

      Five days later, Eskenazi filed a report following emergency detention, which

      alleged that J.G. was suffering from an unspecified psychosis.


[4]   Two days later, the trial court held a commitment hearing wherein J.G.

      stipulated to the expertise of Dr. Dana Hardin (“Dr. Hardin”), who is a

      psychiatrist. Dr. Hardin testified that J.G. had been under her care for the

      previous week, and that she had examined him every day since his admission to

      Eskenazi. Dr. Hardin diagnosed J.G. with non-specified psychosis, which

      “manifest[ed] itself as a thought disorder, inability to eat, inability to converse

      on his behalf very well and not [] able to accept any type of care.” (Tr. Vol. 2 at

      7). J.G. had refused to take medications, declined out-of-room activities, and

      declined talk therapy. Dr. Hardin further testified that J.G. was “having trouble

      processing simple thoughts. Just even questions and answers.” (Tr. Vol. 2 at 7).

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019   Page 3 of 7
[5]   According to Dr. Hardin, the psychosis impaired J.G.’s ability to function day

      to day, and he was having difficulty working at his painting business. (Tr. Vol.

      2 at 8). Dr. Hardin also explained that she wanted to prescribe J.G.

      Risperidone, which is an antipsychotic oral medication that works fairly

      quickly. Once the Risperidone had stabilized J.G., Dr. Hardin wanted him to

      participate in outpatient therapy and medication. She asked the trial court to

      temporarily involuntary commit J.G. to Eskenazi for a minimal stay so that

      J.G. “could function again back to his normal [] self.” (Tr. Vol. 2 at 9). There

      was no testimony that J.G. suffered from any physical condition or ailment.


[6]   Following the hearing, the trial court issued an order finding that J.G. was

      suffering from “Psychosis, Unspecified, which is a mental illness as defined in

      I.C. 12-7-2-130[]” and committing him to Eskenazi. (App. Vol. 2 at 7). J.G.

      appeals the commitment.


                                                  Decision
[7]   J.G. argues that there is insufficient evidence to support the trial court’s order

      temporarily involuntarily committing him to the care of Eskenazi. Specifically,

      his sole contention is that there is insufficient evidence to support the trial

      court’s finding that he suffers from mental illness.


[8]   The purpose of civil commitment proceedings is to protect the public and to

      ensure the rights of the person whose liberty is at stake. Civil Commitment of

      T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015). Given the

      liberty interest at stake, the serious stigma involved, and the adverse social

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019   Page 4 of 7
       consequences that accompany such physical confinement, a proceeding for an

       involuntary civil commitment is subject to due process requirements. Id. In

       order to protect the due process rights of a person subject to commitment, the

       facts justifying an involuntary commitment must be shown by clear and

       convincing evidence. Id.


[9]    This standard of proof communicates the relative importance our legal system

       attaches to a decision ordering an involuntary commitment, and it also has the

       function of reducing the likelihood of inappropriate commitments. P.B. v.

       Evansville State Hosp., 90 N.E.3d 1199, 1202 (Ind. Ct. App. 2017). When we

       review the sufficiency of the evidence supporting an involuntary civil

       commitment, we will affirm if, after considering the probative evidence and

       reasonable inferences supporting the decision, a reasonable trier of fact could

       have found the necessary elements proven by clear and convincing evidence.

       Id. We do not reweigh the evidence, nor do we judge witness credibility. Id.


[10]   “An individual who is alleged to be mentally ill and either dangerous or gravely

       disabled may be committed to a facility for not more than ninety (90) days.”

       IND. CODE § 12-26-6-1. Mental illness is defined as “a psychiatric disorder that

       [] substantially disturbs an individual’s thinking, feeling, or behavior; and []

       impairs the individual’s ability to function. The term includes mental

       retardation, alcoholism, and addiction to narcotics or dangerous drugs.”

       IND.CODE § 12-7-2-130 (emphasis added).




       Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019   Page 5 of 7
[11]   Here, at the commitment hearing, J.G. stipulated to the expertise of Dr.

       Hardin, who was his treating psychiatrist. Dr. Hardin testified that J.G. had

       been under her care for the previous week and that she had examined him every

       day since his admission to Eskenazi. Dr. Hardin diagnosed J.G. with non-

       specified psychosis, which “manifest[ed] itself as a thought disorder, inability to

       eat, inability to converse on his behalf very well and not [] able to accept any

       type of care.” (Tr. Vol. 2 at 7). J.G. had refused to take medications, declined

       out-of-room activities, declined talk therapy, and was “having trouble

       processing simple thoughts. Just even questions and answers.” (Tr. Vol. 2 at 7).

       According to Dr. Hardin, the psychosis impaired J.G.’s ability to function day

       to day. Dr. Hardin also explained that she wanted to prescribe J.G.

       Risperidone, which is an antipsychotic oral medication, to stabilize him. There

       was no testimony that J.G. suffered from any physical condition or ailment.


[12]   From this evidence, the trial court could have reasonably concluded that there

       was clear and convincing evidence that J.D. was mentally ill as defined by

       INDIANA CODE § 12-7-2-130 because he had a psychiatric disorder, psychosis,

       which was substantially disturbing his thinking, feeling, and behavior. There is

       sufficient evidence to support J.G.’s temporary involuntary commitment, and

       we affirm the trial court’s order.2




       2
         J.G. is correct that “Indiana’s involuntary commitment statutes may not be used to force an adult who is
       not mentally ill to accept medical treatment.” (J.G.’s Br. at 8). However, his argument that “the evidence
       indicated that [he] suffered from a physical illness rather than a mental illness” is an invitation for this Court
       to reweigh the evidence. (J.G.’s Br. at 9). This we cannot do. See P.B., 90 N.E.3d at 1202.

       Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019                          Page 6 of 7
[13]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MH-2763 | June 19, 2019   Page 7 of 7